 



Exhibit 10.2
(BROWN-FORMAN LOGO) [g05136g0513610.gif]
FOR IMMEDIATE RELEASE
BROWN-FORMAN COMPLETES CASA HERRADURA ACQUISITION
FOR $776 MILLION
     Louisville, KY, January 18, 2007 — Brown-Forman Corporation and Grupo
Industrial Herradura, S.A. de C.V. (Casa Herradura), announced today that
Brown-Forman has completed its previously announced acquisition of substantially
all of the assets of the Mexican tequila company for $776 million. The purchase
price was originally agreed to be $876 million, but was subsequently amended by
mutual agreement of the parties. The final price is subject to customary
post-closing working capital adjustments.
     “We are very excited about this acquisition which gives us two strong
brands competing at the super-premium and premium levels in the world’s largest
tequila markets — the U.S. and Mexico,” said Brown-Forman Chief Executive
Officer Paul C. Varga. “We believe Herradura, with its rich heritage, is a jewel
in the Mexican tequila category. We expect these brands will help us advance our
entire business within the growing Hispanic population of the U.S., and that the
Casa Herradura infrastructure in Mexico gives Brown-Forman a strong business
platform in yet another important international market,” stated Varga.
     Brown-Forman expects that the earnings dilution as a result of this
acquisition will be $0.14 to $0.18 cents per share for Fiscal 2007, which ends
on April 30, 2007. This increase over the earlier estimate of $0.08 to $0.12
cents is the result of expected lower profitability of the business in Mexico;
higher upfront transition costs, including the purchase of U.S. distributor
inventory; and the effect of amortizing the buy-out of U.S. distribution rights
for the Tequila Herradura brand over the next five years. These higher costs are
anticipated to be partially offset by lower interest expense.
(more)

BROWN-FORMAN CORPORATION 850 DIXIE HIGHWAY, LOUISVILLE, KY 40210 E-MAIL:
BROWN-FORMAN@B-F.COM WWW.BROWN-FORMAN.COM

 



--------------------------------------------------------------------------------



 



     Brown-Forman Corporation is a diversified producer and marketer of fine
quality consumer products, including Jack Daniel’s, Southern Comfort, Finlandia
Vodka, Canadian Mist, Fetzer and Bolla Wines, Korbel California Champagnes, and
Hartmann Luggage.
Important Note on Forward-Looking Statements:
This release contains statements, estimates, or projections that constitute
“forward-looking statements” as defined under U.S. federal securities laws.
Generally, the words “expect,” “believe,” “intend,” “estimate,” “will,”
“anticipate,” and “project,” and similar expressions identify a forward-looking
statement, which speaks only as of the date the statement is made. Except as
required by law, we do not intend to update or revise any forward-looking
statements, whether as a result of new information, future events, or otherwise.
We believe that the expectations and assumptions with respect to our
forward-looking statements are reasonable. But by their nature, forward-looking
statements involve known and unknown risks, uncertainties and other factors that
in some cases are out of our control. These factors could cause our actual
results to differ materially from Brown-Forman’s historical experience or our
present expectations or projections. Here is a non-exclusive list of such risks
and uncertainties:

•   changes in general economic conditions, particularly in the United States
where we earn a significant portion of our profits;

•   lower consumer confidence or purchasing in the wake of catastrophic events;

•   tax increases, whether at the federal or state level or in major
international markets and/or tariff barriers or other restrictions affecting
beverage alcohol;

•   limitations and restrictions on distribution of products and alcohol
marketing, including advertising and promotion, as a result of stricter
governmental policies adopted either in the United States or globally;

•   adverse developments in the class action lawsuits filed against Brown-Forman
and other spirits, beer and wine manufacturers alleging that our industry
conspired to promote the consumption of alcohol by those under the legal
drinking age;

•   a strengthening U.S. dollar against foreign currencies, especially the
British Pound, Euro, Australian Dollar, and the Mexican Peso;

•   reduced bar, restaurant, hotel and travel business, including travel retail,
in the wake of terrorist attacks;

•   lower consumer confidence or purchasing associated with high energy prices;

•   longer-term, a change in consumer preferences, social trends or cultural
trends that results in the reduced consumption of our premium spirits brands;

•   changes in distribution arrangements in major markets that limit our ability
to market or sell our products;

(more)

BROWN-FORMAN CORPORATION 850 DIXIE HIGHWAY, LOUISVILLE, KY 40210 E-MAIL:
BROWN-FORMAN@B-F.COM WWW.BROWN-FORMAN.COM

 



--------------------------------------------------------------------------------



 



•   increases in the price of energy or raw materials, including grapes, grain,
wood, glass, and plastic;

•   excess wine inventories or a world-wide oversupply of grapes;

•   termination of our rights to distribute and market agency brands included in
our portfolio;

•   counterfeit production of our products could adversely affect our
intellectual property rights, brand equity and operating results;

•   adverse developments as a result of state investigations of beverage alcohol
industry trade practices of suppliers, distributors and retailers.

# # #

BROWN-FORMAN CORPORATION 850 DIXIE HIGHWAY, LOUISVILLE, KY 40210 E-MAIL:
BROWN-FORMAN@B-F.COM WWW.BROWN-FORMAN.COM

 